In re AMS Staff Leasing/Corporate Personnel Services & Temps Inc.; — Defendant; Applying for Supervisory and/or Remedial Writs Office of Workers’ Compensation District 5, No. 0305091; to the Court of Appeal, First Circuit, No. 2005 CW 0496.
Granted. The case is remanded to the Office of Workers’ Compensation which is instructed to conduct a contradictory hearing on relator’s “Motion to Compel Psychological Evaluation.” See La.Code Civ. P. art. 963.
JOHNSON, J., would deny.
KNOLL, J., would deny.